UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7196


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY GADSON, a/k/a Tanaka,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00817-CWH-1)


Submitted:   August 4, 2010                 Decided:   October 29, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Gadson, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy   Gadson      appeals     the    district       court’s    order

denying    his   motion    for   reduction    of    sentence    pursuant       to   18

U.S.C. § 3582(c) (2006).          We have reviewed the record and find

no reversible error.        Accordingly, we affirm.            United States v.

Gadson,    No.   4:01-cr-00817-CWH-1         (D.S.C.    May    6,     2009).        We

dispense    with    oral    argument    because        the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2